FILED
                            NOT FOR PUBLICATION                             MAR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30072

               Plaintiff - Appellee,             D.C. No. 1:11-cr-00004-BMM

 v.
                                                 MEMORANDUM*
JOSE AGUILAR, Jr.,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Jose Aguilar, Jr., appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291. We review de novo whether the district court has authority to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
modify a sentence under section 3582(c)(2), see United States v. Leniear, 574 F.3d

668, 672 (9th Cir. 2009), and we affirm.

      Aguilar contends that he is eligible for a sentence reduction under

Amendment 782 to the Sentencing Guidelines. The district court properly

concluded that Aguilar is ineligible for a reduction because his 168-month sentence

is already at the bottom of his amended guideline range. See U.S.S.G.

§ 1B1.10(b)(2)(A) (district court may not reduce a sentence “to a term that is less

than the minimum of the amended guideline range”); United States v. Davis, 739

F.3d 1222, 1224 (9th Cir. 2014). Contrary to Aguilar’s contention, his “applicable

guideline range” is determined without consideration of any departure or variance

applied at his original sentencing. See U.S.S.G. § 1B1.10 cmt. n.1(A); United

States v. Pleasant, 704 F.3d 808, 812 (9th Cir. 2013).

      AFFIRMED.




                                           2                                   15-30072